Case 18-81636   Doc 7   Filed 11/08/18   Entered 11/08/18 10:59:04   Desc Main
                           Document      Page 1 of 5
Case 18-81636   Doc 7   Filed 11/08/18   Entered 11/08/18 10:59:04   Desc Main
                           Document      Page 2 of 5
Case 18-81636   Doc 7   Filed 11/08/18   Entered 11/08/18 10:59:04   Desc Main
                           Document      Page 3 of 5
Case 18-81636   Doc 7   Filed 11/08/18   Entered 11/08/18 10:59:04   Desc Main
                           Document      Page 4 of 5
Case 18-81636   Doc 7   Filed 11/08/18   Entered 11/08/18 10:59:04   Desc Main
                           Document      Page 5 of 5
